UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6145


JONATHAN EUGENE BRUNSON,

                  Petitioner - Appellant,

          v.

GEORGE SOLOMON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02009-FL)


Submitted:   May 15, 2015                      Decided:    June 18, 2015


Before KEENAN and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Eugene Brunson, Appellant Pro Se.       Peter Andrew
Regulski, Assistant Attorney General, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan     Eugene       Brunson     seeks     to    appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing        of    the     denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,      537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Brunson has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3